COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Norfolk, Virginia


LAMONT V. EVANS
                                       MEMORANDUM OPINION * BY
v.   Record No. 1963-97-2           JUDGE RUDOLPH BUMGARDNER, III
                                            JULY 14, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                   Oliver A. Pollard, Jr., Judge
          Mary Katherine Martin, Senior Assistant
          Public Defender, for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     The defendant was a passenger in a vehicle that the police

stopped for not having a valid inspection sticker.   There were

four occupants in the car.   Two officers had the driver and

Evans, the front seat passenger, get out of the car.   One officer

had Evans place his hands on the roof of the car after the other

officer had an altercation with the driver.   The officer with

Evans knew him by name and, pursuant to departmental policy,

called headquarters to determine whether there were outstanding

warrants for him.   Within two minutes, the officer learned that

there was an outstanding felony warrant for Evans, and the

officer arrested him.   An officer transported Evans to the jail,

and after he exited the police cruiser, the officer found drugs

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
beside the vehicle.

     Evans was charged with possession of cocaine with intent to

distribute.   Evans did not make a motion in accordance with Code

§ 19.2-266.2 to suppress the evidence before trial.    At his bench

trial he did not object to the admission of the drugs into

evidence.   The defendant raised the issue that the evidence was

illegally obtained while arguing his motion to strike after the

Commonwealth had rested.   The trial court allowed the defendant

to argue suppression of the evidence, and the court ruled that

the evidence was not illegally seized.   We assume that the trial

court found the defendant had good cause for not complying with

Code § 19.2-266.2 and that it was in the interest of justice to

allow him to proceed.   The trial court denied the motion to

strike thus ruling that the evidence was admissible.   The trial

court convicted the defendant.   Finding that the evidence was

properly admitted, we affirm the conviction.
     When the police lawfully stopped the vehicle in which the

defendant was riding, they were allowed to order passengers out

of the car.   See Maryland v. Wilson, 117 S. Ct. 882, 884 (1997).

They were also permitted to restrict the conduct of the

passenger after he had gotten out of the vehicle. See Lansdown v.

Commonwealth, 226 Va. 204, 212, 308 S.E.2d 106, 111 (1983), cert.

denied, 465 U.S. 1104 (1984); Hatcher v. Commonwealth, 14 Va.

App. 487, 491, 419 S.E.2d 256, 259 (1992).   After one officer had

an altercation with the driver, the other officer acted



                                 -2-
reasonably and in the interest of officer safety by ordering the

defendant to put his hands on the car.   During this period of

lawful detention, the officer was entitled to radio to his

headquarters and determine if the defendant was wanted for any

charges.   Once he learned of the outstanding warrant, he could,

indeed it was his duty to, arrest the defendant.   At no point was

the defendant detained or seized illegally.   Consequently, the

evidence found after the police removed the defendant from their

vehicle was admissible.   We affirm the conviction.

                                                        Affirmed.




                                -3-